Van Brunt, P. J.
This appeal is taken by the defendant because of the severity of the terms upon which leave to serve an amended answer was granted. Upon an examination of the amended pleading, it would seem that the greatest error was committed in granting leave that it should be served at all; the additional allegations contained therein (if they maybe termed allegations) being allegations of inferences only, and not of facts such as tended .to constitute a defense, or might be taken into consideration in mitigation of damages. It is .undoubtedly true that evidence should not be set out in the pleadings, and that only the facts claimed to be established by evidence should be contained in the averments thereof. But in the answer at bar, as has already been stated, no facts are alleged, so far as the proposed amendment is concerned, but only inferences which the defendant draws from facts which he does not allege, and it is therefore impossible to determine whether those inferences are well founded or not. We are of opinion, therefore, that the order should be affirmed, with $10 costs and disbursements. All concur.